Case 1:19-cr-10040-JDB Document 116 Filed 08/13/19 Page 1 of 2                 PageID 1963



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,


Vs.                                                      Cr. No.: 1:19-cr-10040-JDB


JEFFREY W. YOUNG, Jr.,
     Defendant.


                              CERTIFICATE OF CONSULTATION


       After consultation with the government on the motion to continue, the government has no

objection.

                                                  Respectfully submitted,

                                                               The
                                                  CLAIBORNE  FERGUSON
                                                           Law Firm, P.A.
                                                  294 Washington Avenue
                                                  Memphis, Tennessee 38103
                                                  (901) 529-6400
                                                  claiborne101@yahoo.com



                                                  /s/ Claiborne H. Ferguson
                                                  CLAIBORNE H. FERGUSON (20457)
                                                  Attorney for Defendant
Case 1:19-cr-10040-JDB Document 116 Filed 08/13/19 Page 2 of 2                     PageID 1964



                                 CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that a true and exact copy of the foregoing document
has been served upon all concerned parties, via the Court’s electronic filing system, this the 13th
day of August, 2019.



                                                     s/Claiborne H. Ferguson
                                                     CLAIBORNE H. FERGUSON
